Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Analizadas las fundamentadas opiniones circuladas en el presente caso por los compañeros Jueces Asociados Se-ñor Hernández Denton y Señora Naveira de Rodón, lamen-*333tablemente no podemos suscribir ni la una ni la otra. Ello por razón de que ambas ponencias innecesariamente se in-volucran en un detallado examen y análisis de las disposi-ciones de la American with Disabilities Act, 42 U.S.C.A. sec. 12101 et seq. (Ley ADA), legislación federal que regula el discrimen en el empleo contra personas con impedimen-tos, y de las disposiciones de la Ley Núm. 44 de 2 de julio de 1985 (1 L.P.R.A. see. 501 et seq.), legislación local que reglamenta el campo; leyes que no son pertinentes, ni apli-cables, a los hechos particulares del caso que hoy ocupa nuestra atención. Veamos.
I-H
El peticionario Luis E. Alicea Battle era empleado de la Administración de Servicios Médicos de Puerto Rico (en adelante ASEM). Éste ocupó la posición de supervisor de servicios de edificios, la cual desempeñó satisfactoriamente hasta diciembre de 1993. A partir de esta fecha, Alicea Battle comenzó a reflejar un patrón de conducta indebida, incurriendo en ausencias y tardanzas injustificadas. Según admitido por el referido peticionario, tal patrón de con-ducta se debió a problemas de adicción a drogas.
Como resultado de estos incidentes, ASEM formuló va-rios cargos administrativos por violación a las normas dis-ciplinarias de la agencia contra Alicea Battle. Con el fin de resolver este asunto, el 23 de mayo de 1994, el comité de conciliación de ASEM celebró una reunión entre las partes.(1) Luego de discutido el asunto, las partes llegaron a unos acuerdos los cuales fueron recogidos en una estipulación. En ésta, el peticionario Alicea Battle aceptó todos los cargos según fueron formulados por ASEM, los que podrían conllevar como medida disciplinaria su *334destitución. Además, éste renunció a su derecho a cuestio-nar, mediante los mecanismos provistos por el Reglamento de Personal, la justificación de la acción disciplinaria. No obstante, Alicea Batlle se reservó la prerrogativa de impug-nar cualquier determinación del patrono referente a la vio-lación de los términos y condiciones de la estipulación acor-dada por él.
Por su parte, ASEM accedió a ofrecerle al peticionario la oportunidad de continuar recibiendo tratamiento para resolver su problema de drogadicción y a dejar en suspenso las acciones disciplinarias por un periodo de dos (2) años. Asimismo, se estableció que el peticionario podía ser desti-tuido sumariamente en caso de que incurriese en cual-quiera de las faltas imputadas, o en caso de que violara el Reglamento de Conducta y Medidas Disciplinarias o los términos de la estipulación.
El 26 de julio de 1994, ASEM envió una carta al peticio-nario Alicea Batlle notificándole su decisión de destituirlo por alegadamente haber incumplido los términos de la estipulación. (2) Inconforme con esta acción, Alicea Batlle recurrió al Comité de Apelaciones, alegando que la actua-ción de ASEM fue una discriminatoria y en violación a sus derechos; posteriormente, presentó una moción solicitando del organismo apelativo que ordenara su reinstalación hasta tanto se ventilara el caso en los méritos, petición que fue declarada no ha lugar.
Ante tal situación, el 10 de noviembre de 1994 Alicea Batlle presentó demanda ante la Sala Superior de San Juan del Tribunal de Primera Instancia, por violación de derechos civiles y discrimen por impedimento. Dicho foro judicial desestimó la acción —en virtud de una moción de desestimación presentada por ASEM— sosteniendo la va-*335lidez de la estipulación firmada por las partes. Resolvió, también, dicho foro judicial que el peticionario no estaba protegido por la Ley ADA ni por la Ley Núm. 44, ante, por lo que no medió discrimen alguno. Debido a ello, concluyó dicho tribunal que el único recurso disponible para el peti-cionario era cuestionar la determinación del patrono al efecto de que violó los términos y las condiciones de la es-tipulación, razón por la cual devolvió el asunto al foro administrativo.
De esta sentencia apeló Alicea Batlle ante el Tribunal de Circuito de Apelaciones, señalando que el tribunal de ins-tancia había errado al resolver (1) que la estipulación era válida y (2) que no estaba cobijado por la Ley ADA ni la Ley Núm. 44, ante. El foro apelativo intermedio confirmó la decisión del tribunal de instancia, expresando que el peti-cionario podía ser destituido si no estaba capacitado para realizar las tareas de su puesto de forma responsable o ajustarse a las normas de trabajo de ASEM, esto indepen-dientemente de la protección de la Ley ADA y la Ley Núm. 44. De esta decisión, Alicea Batlle recurrió ante este Tribunal señalando, en esencia, los mismos errores.
II
La transacción, según definida por el Código Civil, es “un contrato por el cual las partes, dando, prometiendo o reteniendo cada una alguna cosa, evitan la provocación de un pleito o ponen término al que había comenzado”. (Enfasis suplido.) 31 L.P.R.A. see. 4821. En principio, para que un contrato pueda clasificarse como uno de transacción debe existir una controversia entre dos (2) o más personas y concesiones recíprocas entre éstas. Neca Mortg. Corp. v. A & W Dev. S.E., 137 D.P.R. 860, 870 (1995). Por tal razón, una estipulación donde estén presentes ambos elementos *336será considerada una transacción. Véase Sucn. Román v. Shelga Corp., 111 D.P.R. 782 (1981).(3)
Como todo contrato, una transacción válida tendrá fuerza de ley entre las partes. Debido a ello, un tribunal no podrá relevar a una parte de cumplir con lo acordado en una transacción, cuando ésta es legal y válida, y no con-tiene vicio alguno. Art. 1044 del Código Civil, 31 L.P.R.A. see. 2994; García v. World Wide Entmt. Co., 132 D.P.R. 378, 384 (1992).
Podrá ser objeto de un contrato de transacción la renun-cia de cualquier derecho que posean las partes. 31 L.P.R.A. see. 4826. Al respecto, la norma general es que todos los derechos son renunciables —aun los garantizados por nuestra Constitución— excepto cuando la renuncia sea contraria a la ley, la moral o el orden público, o en perjuicio de terceros. Art. 4 del Código Civil, 31 L.P.R.A. sec. 4.(4) Se entenderá que una renuncia es contraria a la ley, cuando el legislador expresamente prohíba o limite dicha prerro-gativa. Véase: Ponce Gas Service Corp. v. J.R.T., 104 D.P.R. 698, 702-703 (1976).
Para que tal renuncia sea válida, deberán concurrir los siguientes elementos: la existencia de un derecho, el cono-cimiento de tal derecho y la intención de abandonarlo. Fenning v. Tribunal Superior, 96 D.P.R. 615, 622 (1968). Ade-más, la renuncia, ya sea expresa o tácita, deberá ser clara, terminante, explícita e inequívoca. Eastern Sands, Inc. v. Roig Comm. Bank, 140 D.P.R. 703 (1996). En el caso particular de derechos constitucionales fundamentales, los cuales, repetimos, también son renunciables, se requerirá que ésta sea expresa, voluntaria y efectuada con pleno co-*337nocimiento de causa. Pueblo en interés menor R.G.G., 123 D.P.R. 443, 465 (1989); Pagán Hernández v. U.P.R., 107 D.P.R. 720, 738 (1978).
HH hH HH
En el caso ante nuestra consideración, las partes suscri-bieron una estipulación la cual recoge los acuerdos efectuados. En esencia, dicha estipulación constituye una transacción, pues (1) puso fin a la controversia existente entre las partes y (2) mediaron concesiones recíprocas en-tre éstas. Sobre la validez de este acuerdo, el peticionario sostiene que es nulo por ser contrario a la ley —específica-mente la Ley ADA y la Ley Núm. 44, ante— y por violar el debido proceso de ley. No le asiste razón.
Como indicáramos anteriormente, para que una renun-cia sea contraria a la ley la misma tiene que estar prohi-bida o limitada por alguna legislación. Tal no es el caso de la Ley ADA ni de la Ley Núm. 44, ante, pues ninguna de ellas impide que una persona protegida pueda ejercer tal facultad. Además, ambos estatutos aplican solamente cuando la actuación del patrono o de la entidad esté ba-sada en la incapacidad de la persona.(5)
En el caso de autos los actos imputados al peticionario no están relacionados con la supuesta incapacidad, pues consisten en haber violado las normas disciplinarias de la agencia, las cuales son de aplicación a todos los empleados. (6) Debido a ello, independientemente de que es-*338tuviese protegido o no por la Ley ADA o por la Ley Núm. 44, el peticionario Alicea Batlle estaba obligado a cumplir con las normas disciplinarias de la agencia.
Respecto a los requisitos establecidos para que una re-nuncia sea válida, no queda duda de que todos están pre-sentes en la referida estipulación. Según surge de ésta, la renuncia fue expresa, clara, voluntaria, con conocimiento del derecho renunciado y de los efectos de dicha acción. Por consiguiente, no podemos relevar al peticionario de cum-plir con lo que se obligó voluntariamente por ser legal la transacción. Finalmente, debemos señalar que la incapaci-dad aducida por el peticionario no interfiere con su capaci-dad mental para haber hecho una renuncia válida y consciente.
Por ser válido el contrato de transacción, consideramos innecesarias las expresiones de este Tribunal en cuanto a la Ley ADA y la Ley Núm. 44, ante, por ser inaplicables al caso de autos. Confirmaríamos, en consecuencia, tanto la sentencia emitida en el caso por el Tribunal de Circuito de Apelaciones como la emitida por el tribunal de instancia; devolviendo el asunto al foro administrativo para que éste determine si la válida estipulación firmada por las partes fue, o no, violada por el peticionario Alicea Batlle.
— O —
Opinión disidente emitida por la Juez Asociada Señora Na-veira de Rodón, a la cual se une el Juez Asociado Señor Fuster Berlingeri.
Hoy la mayoría ha dado muerte, por fíat judicial, a la protección que aparece en Americans with Disabilities Act (en adelante la A.D.A.) a favor de las personas que están recuperándose de las condiciones relacionadas con el abuso *339o la dependencia de sustancias. El final de la protección la causó una escueta interpretación de la disposición de la A.D.A., con especial menosprecio al inciso que aplica al caso de autos, a la política pública de rehabilitación que predomina en nuestra jurisdicción y a una interpretación armonizable con la Ley Núm. 44 de 2 de julio de 1985, según enmendada, 1 L.P.R.A. see. 501 et seq. ¡Qué miedo a una interpretación frontal e inteligente de la A.D.A. y la Ley Núm. 44, supra, muestra la mayoría para atender efectivamente el problema laboral que representa el uso de sustancias en Puerto Rico! De luto, nos proponemos disentir.
Entendemos que las actuaciones del Sr. Luis E. Alicea Batlle configuran una de las excepciones a la exclusión general de A.D.A., 42 U.S.C.A. sec. 12114(a)(b)(2), la Ley Núm. 44, supra (en adelante Ley Núm. 44), y la política pública en torno a la rehabilitación de los usuarios de drogas. Por consiguiente, revocaríamos la sentencia emi-tida por el Tribunal de Circuito de Apelaciones (en ade-lante el Tribunal de Circuito) de 27 de febrero de 1996, que a su vez confirmó la sentencia de 10 de febrero de 1995 emitida por el foro de instancia.
1 — i
El Sr. Luis Alicea Batlle (en adelante Alicea Batlle o peticionario) era supervisor de servicios de edificios de la Administración de Servicios Médicos de Puerto Rico (en adelante A.S.E.M.) desde el 17 de febrero de 1987. Desem-peñó sus labores satisfactoriamente hasta diciembre de 1993, fecha en la que comenzó a tener problemas de ausen-cias y tardanzas sin autorización. Por tal motivo, el señor Bofill Marini, Asistente del Director Ejecutivo (en adelante Bofill Marini o supervisor), le envió una carta de amones-tación en la cual le comunicaba que se le descontarían de su salario los días que se ausentó sin autorización.
*340A pesar de la amonestación, durante la dos (2) primeras semanas de marzo, Alicea Batlle llegó tarde al trabajo en seis (6) ocasiones consecutivas e incurrió en abandono de servicio tres (3) veces. A principios de ese mismo mes,(1) Alicea Batlle le confesó al señor Bofill Marini que había desarrollado un problema de uso de drogas narcóticas y que tenía interés en rehabilitarse. En vista de lo anterior, A.S.E.M. le concedió una licencia sin sueldo desde el 14 de marzo de 1994.(2) Su supervisor Bofill Marini le concedió, además, permiso para que acudiera a la Clínica de Em-pleados el 16 de marzo de 1994. Ese mismo día se le diag-nosticó abuso de drogas.(3) Así, pues, comenzaron los actos del patrono que favorecían la rehabilitación del empleado.
Con la anuencia y el conocimiento de A.S.E.M.,(4) el pe-ticionario ingresó voluntariamente al programa de trata-miento residencial de Hogar CREA para terminar con su problema de abuso de drogas.(5)
*341Mientras estaba en el programa de detoxificación, Ali-cea Batlle recibió cinco (5) notificaciones de recomendación de acción disciplinaria fundamentadas en las ausencias y tardanzas de diciembre, por las cuales ya, como medida disciplinaria, se le había hecho un descuento del sueldo. La sanción recomendada en esas cinco (5) notificaciones, fe-chadas todas el 6 de abril de 1994, fue la suspensión tem-porera de empleo y sueldo. Al día siguiente, el 7 de abril, recibió otra notificación de recomendación de acción disci-plinaria, esta vez por las tardanzas, las ausencias y el abandono del trabajo, ocurridas en las primeras semanas de marzo, las que motivaron el inicio del programa de rehabilitación. En esta ocasión la sanción recomendada fue la destitución del empleo.
En contestación a estas seis (6) notificaciones de acción disciplinaria, el 2 de mayo de 1994, Alicea Batlle envió una carta a su supervisor recordándole los acuerdos previos ha-bidos entre ellos sobre la autorización para someterse a un programa de rehabilitación residencial, donde todavía es-taba en tratamiento. A pesar del aparente apoyo que ini-cialmente recibiera por parte de su patrono A.S.E.M. para superar su problema de abuso de drogas, inexplicable-mente y en actuación radicalmente contradictoria, el 16 de mayo de 1994, Alicea Batlle recibió una séptima notifica-ción de recomendación de acción disciplinaria, esta vez, de-bido a ausencia del trabajo desde el 31 de marzo de 1994 hasta la fecha de la notificación. Nuevamente se reco-mendó la destitución del empleo. Como podrá observarse, la conducta sancionada en esta séptima notificación se re-fiere a una fecha en la que Alicea Batlle supuestamente disfrutaba de una licencia sin sueldo autorizada por la pro-pia A.S.E.M.
Alicea Batlle completó la fase de detoxificación del pro-grama Hogar CREA el 16 de mayo de 1994, el mismo día en que recibió la séptima notificación. El 19 de mayo, la representación legal del peticionario le indicó a Bofill Ma-*342rini que al tomar acción disciplinaria contra su cliente, se estaba discriminando contra él, ya que éste se encontraba en un programa de rehabilitación y no se le había hecho acomodo razonable, según lo establece A.D.A.
El 23 de mayo de 1994 se reunieron, de una parte, los representantes autorizados de la Asociación de Empleados Gerenciales y Alicea Batlle, y, de otra parte, la A.S.E.M. para dialogar la posible conciliación sobre la aplicación de acción disciplinaria. En la reunión las partes firmaron una estipulación, en la cual el peticionario “admitió, reconoció y aceptó todos los cargos según fueron formulados”. Además, renunció a su derecho a cuestionar mediante los mecanis-mos provistos en el Reglamento de Personal de A.S.E.M. la justificación de la acción disciplinaria. Sólo se reservó el derecho a cuestionar cualquier determinación del patrono A.S.E.M. respecto a la violación de los términos y las con-diciones de la estipulación. La estipulación le dio a A.S.E.M. la facultad para despedir sumariamente a Alicea Batlle. De otra parte, A.S.E.M. simplemente le concedió a Alicea Batlle la oportunidad de continuar recibiendo trata-miento para resolver su problema de abuso de drogas y dejó en suspenso las acciones disciplinarias por un periodo de dos (2) años.
Dos (2) meses más tarde, Alicea Batlle recibió una carta en la cual se le indicó que, conforme a un informe hecho por A.S.E.M., se había determinado que éste había violado la estipulación del 23 de mayo y que, por lo tanto, procedía su destitución sumaria. (6) En la carta se le notificó que podía apelar su caso ante el Comité de Apelaciones de Em-pleados Gerenciales (en adelante el Comité) limitada dicha apelación únicamente al hecho de si había violado o no la estipulación. En carta de 2 de agosto de 1994, el peticiona-*343rio expresó su inconformidad con la destitución y le solicitó a A.S.E.M. todos los documentos del expediente de empleado. Éste presentó apelación ante el Comité el 20 de septiembre de 1994, la cual fue denegada el 30 de septiem-bre de 1994.
Luego de que el Comité denegara la reconsideración, Alicea Batlle presentó una demanda en el entonces Tribunal Superior, Sala de San Juan. Alegó que se vio obligado a firmar la estipulación como condición para poder retener su empleo y que A.S.E.M., a sabiendas, lo dejó a la deriva a pesar de haber autorizado su ingreso a un programa de rehabilitación y de constarle que estaba asistiendo a éste. Solicitó la reinstalación en el puesto y los daños. Mediante sentencia de 10 de febrero de 1995, el foro de instancia desestimó la demanda. Concluyó que a Alicea Batlle no le cobijaba la protección de A.D.A., pues la condición de adicto a drogas, aceptada por éste, no estaba cobijada por el estatuto federal y que la condición de drogodependencia no era una clasificación protegida por las Constituciones de Puerto Rico y de Estados Unidos.
Inconforme, Alicea Batlle instó apelación ante el Tribunal de Circuito el 10 de abril de 1995. Mediante sentencia de 27 de febrero de 1996, dicho tribunal confirmó la deter-minación del foro de instancia. En lo pertinente, concluyó que a Alicea Batlle no se le privó del debido proceso de ley; que aunque A.D.A. protege a los adictos que han sido reha-bilitados, no impide el despido si se determina que el em-pleado no puede realizar las labores de su cargo, y que la participación en programas de rehabilitación no le protege de ser destituido si no puede desempeñar adecuadamente las funciones de su cargo. Inconforme, Alicea Batlle acudió ante nos y alegó que las acciones disciplinarias se formu-laron en contravención de: (i) las disposiciones de los regla-mentos de A.S.E.M. sobre procedimientos disciplinarios y los derechos de empleados de carrera, (ii) lo dispuesto en la Orden Ejecutiva sobre rehabilitación de la drogadicción de *344los empleados,(7) (iii) el acuerdo entre el empleado y su supervisor y (iv) lo dispuesto en A.D.A. y la citada Ley Núm. 44 que prohíben el discrimen por impedimento.
Iniciamos nuestro análisis con el señalamiento de error en la aplicación de A.D.A. y la Ley Núm. 44, supra, ya que si determinamos que las actuaciones de Alicea Batlle esta-ban protegidas por éstas, al empleado no se le podía disci-plinar —como justificaba la estipulación— por actuaciones anteriores producto de su adicción, las cuales dieron lugar a que voluntariamente y con la anuencia del patrono, A.S.E.M., se sometiera a tratamiento.
Este señalamiento de error expone que los tribunales inferiores debieron haber determinado que a Alicea Batlle lo cobijaban las protecciones de A.D.A. y de la citada Ley Núm. 44, ya que éstas cubren a los empleados que están participando en un programa de rehabilitación a drogas y no las están usando ilegalmente. Estimamos que este error se cometió. Veamos.
H — I H-i
En Puerto Rico, una persona con impedimentos posee dos (2) remedios contra actuaciones discriminatorias de su patrono: (i) el remedio federal bajo A.D.A. y (ii) el remedio local bajo la Ley Núm. 44. Rivera Flores v. Cía. ABC, 138 D.P.R. 1, 5 (1995).
La protección que ofrece A.D.A. en los casos de uso de alcohol o drogas se expresa, en lo pertinente:
(a) ... the term “qualified individual with a disability” shall *345not include any employee or applicant who is currently engaging in the illegal use of drugs,(8) when the covered entity acts on the basis of such use.
(b) Nothing ... shall be construed to exclude as a qualified individual with a disability an individual who— ... (2) is participating in a supervised rehabilitation program and is no longer engaging in such use; or .... (Enfasis suplido.) 42 U.S.C. sec. 12114(a) y (b).
En la esfera local, el Art. 1(f) de la Ley Núm. 44 (1 L.P.R.A. sec. 501(f)) establece, en lo aquí pertinente, que:
... [IV]o serán consideradas como personas con impedimentos: ... (4) los adictos activos al uso de drogas ilegales, según se definen éstas en la Ley de Sustancias Controladas federal. ... (Énfasis suplido.)
Como podemos observar, en términos generales, el esta-tuto federal exceptúa de la protección a la persona que ac-tualmente se esté involucrando en el uso ilegal de drogas (“currently engaging in the illegal use of drugs”); el esta-tuto local, por su parte, excluye específicamente a los “adic-tos activos al uso de drogas ilegales”.(9)
Para fines de la citada Ley Núm. 44,
“adicto” significa todo individuo que habitualmente use cual-quier droga narcótica (10) de forma tal que ponga en peligro la moral, salud, seguridad o bienestar público o que está tan ha-bituado al uso de las drogas narcóticas, que ha perdido el auto-*346control con relación a su adicción. (Énfasis suplido.) 24 L.P.R.A. sec. 2101(1).(11)
La disposición local no toma en consideración a los que utilizan drogas casualmente o las transportan o distribuyen. O sea, la protección inherente en dichos esta-tutos no cubre, al no considerarlos, a las personas en los grupos antes mencionados.
La palabra “activo”, por otro lado, al igual que la frase “actualmente se esté involucrando” (currently engaging) de la disposición federal, tiene una connotación de periodici-dad o patrón.(12) Esta connotación es de suma importancia para determinar qué personas están excluidas de la protec-ción bajo la sección pertinente de la A.D.A. y la Ley Núm. 44, supra. La palabra engaging se refiere a las personas que reflejan algún patrón de uso ilegal de drogas. De otra parte, la frase “adicto activo” incluye a todo individuo que actualmente, al momento del patrono tomar la decisión de destitución, tiene el hábito, o sea, que está involucrado con cierta periodicidad, con el uso de cualquier droga narcótica, de forma tal que ponga en peligro la moral, la salud, la seguridad o el bienestar público. Por consiguiente, el impe-dimento que trata de superar las disposiciones son los des-*347órdenes de salud relacionados al uso de sustancias. (Véan-se escolios 9, 12 y 17.)
La Ley Núm. 44, supra, expresamente adopta la defini-ción de “drogas ilegales” de la Ley Federal de Sustancias Controladas. El estatuto federal, sin embargo, no define específicamente lo que son “drogas ilegales,” aunque sí enumera y define lo que son las sustancias controladas. La see. 802(6) de 21 U.S.C.A. define “sustancia controlada” como “a drug or other substance, or immediate precursor, included in schedule I, II, III, IV, or V of part B of this subchapter. The term does not include distilled spirits, wine, malt beverages, or tobacco as those terms are defined or used in subtitle E of the Internal Revenue Code of 1986”. Aunque no hay una definición específica de “drogas ilegales”,(13) se puede deducir que se trata de aquellas sus-tancias controladas utilizadas en contravención a lo dis-puesto en el estatuto federal del Uniform Controlled Substances Act, 21 U.S.C.A. sec. 801 et seq., y la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2101 et seq.
Como expresamos anteriormente, ambos estatutos ex-cluyen de la protección a personas que actualmente, al mo-mento del patrono tomar la decisión de destitución, tengan el hábito, o sea, que estén involucradas con cierta periodi-cidad, en el uso de cualquier droga narcótica de forma tal que ponga en peligro la moral, la salud, la seguridad o el bienestar público. El momento del patrono tomar la deci-sión de destitución se refiere al momento de éste comenzar a movilizar la maquinaria disciplinaria contra el em-*348pleado, no cuando efectivamente se le impone el resultado de dicha movilización.
Además de la exclusión expresa, el estatuto federal enu-mera las circunstancias en que un individuo puede cuali-ficar como uno con impedimento. La Ley Núm. 44, supra, carece de dicha especificación, por lo que es de gran ayuda utilizar la enumeración de la A.D.A. para armonizar ambos preceptos. Entre las circunstancias para cualificar a un individuo con impedimento por el uso de drogas en A.D.A., 42 U.S.C.A. sec. 12114(b), están:
(1) [el que] haya completado exitosamente un programa su-pervisado de rehabilitación por drogas y ya no se involucre en el uso ilegal de drogas, o que de otra manera se haya rehabili-tado exitosamente y ya no esté involucrado en dicho uso; (2) [el que] esté participando en un programa supervisado de rehabi-litación y ya no esté involucrado en dicho uso, o (3) [el que] erróneamente se considere como involucrado en dicho uso, pero no lo esté. (Traducción nuestra.(14)
El proceso de rehabilitación tiene que ser genuino y no un mero subterfugio para cualificar bajo A.D.A. y retener el empleo(15) La cualificación sólo está disponible en las circunstancias especificadas en A.D.A. Esto es, si el indivi-duo vuelve a su adicción activa de drogas ilegales se des-cualifica como persona con impedimento (debemos recor-dar que el abuso y la dependencia de sustancias se considera médicamente como un desorden de salud). Una vez el empleado cualifica como persona con impedimento *349bajo A.D.A., la protección se extiende a los actos previos derivados de su condición.(16)
rH hH HH
Debido a la diligencia y responsabilidad que debe distin-guir al empleado público, las consecuencias del uso de sus-tancias ilegales presentan un problema ocupacional serio y apremiante.(17) No obstante, como ya expresáramos, los es-tatutos de la Ley Núm. 44, supra, y A.D.A. proveen protec-ción para que no se perpetúen conceptos estereotipados de personas que usaron ilegalmente y con cierta periodicidad sustancias controladas, pero que al momento en que el pa-trono toma la decisión de destituirlos están rehabilitadas o en proceso genuino de estarlo. Los estatutos reconocen que se está ante un desorden controlable, la propia existencia de la protección estatutaria así lo demuestra. Las personas cubiertas por estos estatutos deben desempeñarse eficien-temente en el trabajo, ya que la protección no implica que el empleado recuperado, o en proceso genuino de recupera-ción, pueda desempeñarse de manera insatisfactoria. Lo que la protección sí implica es que, una vez rehabilitado o en proceso genuino de estarlo, el empleado no puede ser penalizado porque en el pasado usó drogas ilegalmente y su desempeño en el trabajo se vio afectado en esa etapa.
Pese a la vigencia de estos estatutos y de la extensa *350discusión médica que existe sobre los desórdenes del uso de sustancias controladas, la jurisprudencia federal ha des-cargado su energía en interpretar la exclusión general de la A.D.A., sin hacer distinción de los desórdenes de salud y tratando de determinar el tiempo que se requiere para po-der solicitar la protección de A.D.A. desde la última vez que el empleado usó drogas hasta el momento del despido. En el caso de autos es irrelevante marcar este periodo de tiempo entre la última vez que Alicea Batlle utilizó drogas y el momento del despido, pues el inciso que se debe inter-pretar es el relativo al ingreso del empleado en un pro-grama de rehabilitación. En este aspecto, existen pocos precedentes federales, estatales y locales sobre la cualifica-ción y protección brindadas a personas que estén en pro-ceso genuino de rehabilitación.
La mayoría se jacta en citar jurisprudencia de las dis-tintas jurisdicciones federales para demostrar que no aplica la protección de la A.D.A. al caso de autos, lo que no consideran es que el inciso que debíamos interpretar es el del ingreso de empleado al programa de rehabilitación, y no meramente la exclusión general a que esta jurispruden-cia federal hace referencia. La evasión de interpretar dicho inciso y refugiarse en jurisprudencia federal ilustrativa raya en cobardía. Es una cobardía lamentable que tiene el resultado de abandonar a un sector de la población que nuestra política pública llama a rehabilitar y nuestro esta-tuto local, la Ley Núm. 44, supra, define. Además, fuerza a esos empleados mantener en secreto su estado rehabilitable.
Era nuestro deber, caso a caso, ir estableciendo los es-tándares de cualificación y protección al amparo de A.D.A. y de la Ley Núm. 44, supra. Aquí nos correspondía definir la exclusión que establecen los estatutos analizados y de-terminar el alcance de la protección que expresamente se encuentra en la sección 2 del inciso (b) del artículo discu-*351tido de la A.D.A., según requiere nuestra particular nece-sidad y política pública, y en armonía con el estatuto local.
Para llegar a esto, teníamos que interpretar estos esta-tutos tomando en consideración el fin social que los inspiró, sin desvincularlos de la realidad y del problema social humano que persiguen resolver. Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); Pueblo v. Ferreira Morales, 147 D.P.R. 238 (1998); Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 756 (1992).
En Puerto Rico, al igual que en Estados Unidos y mu-chos otros países, el uso de drogas y alcohol constituye un grave problema social que afecta todos los estratos y todas las fases de la vida comunitaria. El problema se refleja en el ámbito laboral en la misma proporción que en la pobla-ción en general. Entre los medios que ha adoptado el Es-tado para enfrentarse a esta lacra social está la legislación encaminada a rehabilitar a las personas que padecen de esta condición. En la esfera obrero-patronal, estos estatu-tos son un eslabón más en la cadena del esquema de reha-bilitación y de protección que emana de nuestra legislación laboral.(18) Este esquema tiene arraigo constitucional.(19) A la luz de estas consideraciones, es forzoso concluir que el tratamiento de los problemas ocupacionales relacionados con el uso de alcohol y drogas tiene un fin rehabilitador y no punitivo.(20) El Art. 23 de la Ley Núm. 78 de 14 de agosto de 1997 dispone que:
*352[Las Ramas del Gobierno] adoptarán ..., programas de detec-ción de sustancias controladas con el propósito de proveer tra-tamiento y rehabilitación a todos sus funcionarios y empleados, irrespectivamente de que éstos hayan sido electos o designados. (Énfasis suplido.) 3 L.RR.A. see. 2520.
De otra parte, la Oficina de Servicios contra la Adicción tiene, entre otras, la siguiente función: “(4) Habilitar(21) para ocupar puestos públicos a personas inelegibles para el ingreso al servicio público, por ... haber sido adicto al uso habitual y excesivo de sustancias controladas o bebidas alcohólicas”. (Énfasis suplido.) Art. 3(b)(4) de la Ley Núm. 50 de 5 de agosto de 1993 (3 L.P.R.A. sec. 1323(b)(4)).
El Estado tiene un interés legítimo en “establecer estra-tegias y programas que propendan a disuadir que los em-pleados públicos consuman sustancias controladas en y fuera de los centros de trabajo, y que hagan viable la reha-bilitación de aquellos empleados usuarios o con problemas de adicción. (Énfasis suplido.) Soto v. Adm. Inst. Juveniles, 148 D.P.R. 810, 819 (1999).(22) La política del Estado, aten-didas las circunstancias específicas de cada caso, es que los empleados públicos con problemas de uso de sustancias controladas sean referidos a un programa de rehabil-itación. De esta manera tratan de mantenerlos como em-pleados productivos al margen del consumo de drogas. Este principio de rehabilitación permea la política pública laboral de Puerto Rico.
*353La Orden Ejecutiva de 9 de octubre de 1986, Boletín Administrativo Núm. 4784 (en adelante la Orden Ejecu-tiva Núm. 4784), discutida en Soto v. Adm. Inst. Juveniles, supra, se refiere a empleados de Gobierno del área de se-guridad pública, quienes están sujetos a exigencias labora-les más rigurosas debido a la naturaleza de su trabajo. Aun así, dicha Orden Ejecutiva Núm. 4784 dispone en su Art. 3(b) que “cuando se obtenga por primera vez un resultado positivo corroborado en un empleado o funcionario me-diante una prueba para detectar la presencia de sustancias controladas, éste será referido al programa de orientación, tratamiento y rehabilitación establecido en el Art. 5 de esta Orden y no se tomarán medidas disciplinarias en su contra ...”. (Énfasis suplido.) De esta norma se exceptúa sólo a aquellos empleados del área de seguridad pública cuya “condición detectada resulte incompatible con el desem-peño efectivo de las funciones y deberes del puesto que ocupa”. Id. La Orden Ejecutiva Núm. 4784 dispone, ade-más, que “no se tomarán medidas disciplinarias contra el funcionario o empleado que voluntariamente se someta al programa de orientación, tratamiento y rehabilitación del Departamento de Servicios contra la Adicción .... [Sin embargo,] el Jefe de la agencia podrá iniciar aciones disci-plinarias cuando el empleado o funcionario se niegue a par-ticipar en el programa”. (Énfasis suplido.) Es decir, a los empleados que estén vinculados en el servicio de seguridad pública, se les da, por lo menos, una oportunidad de reha-bilitarse antes de recurrir a la imposición de medidas disciplinarias.(23) Con mayor razón, y como regla general, *354esa oportunidad de rehabilitación se le debe dar a los de-más empleados públicos.(24)
La política pública establecida en Puerto Rico mediante las leyes y Órdenes Ejecutivas mencionadas anteriormente no está en conflicto ni con A.D.A. ni con su contraparte en la esfera local, la Ley Núm. 44, supra, más bien las complementa. Sobre este particular, reiteradamente he-mos expresado que cuando la legislación o interpretación judicial local es más beneficiosa para el empleado, no existe conflicto. Véase Vega v. Yiyi Motors, Inc., 146 D.P.R. 373, 381 (1998). Estos asuntos fueron alarmantemente ob-viados en la opinión mayoritaria.
La Orden 4635-C, la cual Alicea Batlle alega que A.S.E.M. violó, se creó para fomentar el establecimiento en cada departamento, agencia gubernamental y corporación pública del Gobierno del Estado Libre Asociado de Puerto Rico de un programa de ayuda ocupacional a empleados con problemas de uso de alcohol y drogas. La orden no está en conflicto ni con las disposiciones de A.D.A. ni con la Ley Núm. 44, supra, simplemente las complementa al exhortar al patrono a utilizar programas de ayuda ocupacional en torno al problema del uso de alcohol y drogas por parte de sus empleados. Los propósitos que persiguen estos precep-tos son perfectamente armonizables.
Es nuestro deber ineludible interpretar A.D.A. y la Ley Núm. 44, supra, conforme a nuestra realidad social, de ma-nera que se utilicen como mecanismos eficientes para tra-tar la drogodependencia o su abuso. El Informe de la Co-misión para el Estudio de la Criminalidad y las Adicciones *355(C.E.C.A. por sus siglas)(25) expone el resultado alarmante de un estudio reciente que indica que el 81% de los confi-nados jóvenes (por el abuso o la dependencia a drogas) ca-recen de ocupación u oficio, y el 92% estaban desempleados al momento de su arresto. Véase la pág. 3 del Informe. ¿Cómo hemos de mejorar dicha estadística si interpreta-mos los estatutos ante nos menospreciando la política pú-blica de rehabilitación? El informe expresa que cuando se utiliza un acercamiento “salubrista” para tratar los proble-mas asociados al uso de drogas, se obtienen resultados positivos. Véase la pág. 4 del Informe. El informe enfatiza que la adicción a drogas es un desorden mental crónico. Facilitar el acceso a diversas modalidades de tratamiento es una medida de salud viable y mucho más costo efectiva que las actividades exclusivamente policíacas. Véase la pág. 4 del Informe.
Era nuestro deber ineludible, crear estos parámetros para así combatir eficientemente el problema social que nos ocupa y que se expone en la sección pertinente de A.D.A., la Ley Núm. 44, supra, y nuestra política pública de rehabilitación.
IV
En el caso de autos, el señor Alicea Batlle ejerció su trabajo satisfactoriamente hasta diciembre de 1993, fecha en que comenzó a tener problemas debido al abuso de drogas. En vez de esconder su problema o esperar que éste fuera detectado de manera involuntaria, Alicea Batlle buscó ayuda, y voluntariamente se sinceró con su supervisor Bofill Marini. Solicitó autorización para ingresar en un programa de rehabilitación. Dicha autorización fue *356concedida. Resulta incongruente y contrario a la política pública de rehabilitación el que A.S.E.M., por un lado, aprobase el tratamiento y, por otro, posteriormente conti-nuara de forma agresiva y hostigosa con el proceso disci-plinario de destitución por las actuaciones anteriores del empleado relacionadas con su adicción. Tal parece que la mano derecha del patrono no sabía lo que hacía la iz-quierda, resultando en una actuación contradictoria en perjuicio del empleado y en menoscabo de la política pú-blica laboral. Cabe señalar además que al tiempo en que ocurrieron algunas de las faltas señaladas (ausencias y tardanzas), inexplicablemente, consta en el expediente que Alicea Battle se encontraba en una licencia sin sueldo.
La mayoría hace caso omiso a esta injusticia inherente que reflejan los hechos del caso de autos. ¿Cómo un pa-trono puede ir contra sus propios actos en perjuicio del empleado público? La mayoría así lo concedió.
Alicea Battle cualificaba como un individuo con impedi-mento según la see. 12114 (b)(2) de 42 U.S.C.A., porque al momento en que su patrono, A.S.E.M., tomó la decisión de movilizar la maquinaria disciplinaria contra el empleado, éste participaba genuinamente en un programa supervi-sado de rehabilitación y no existía evidencia alguna de que estaba usando drogas ilegalmente o que era adicto activo. Como individuo cualificado, la protección de los estatutos se extendía a actuaciones anteriores (a la cualificación) de-rivadas de su condición. Por ende, bajo estas circunstan-cias, la imposición de la medida disciplinaria de destitu-ción resultó inválida, pues se fundamentaba en actos protegidos por A.D.A. y la Ley Núm. 44, supra. No se podía aplicar la estipulación que Alicea Battle se vio obligado a firmar para poder retener su empleo. Un patrono no puede forzar a un empleado que se encuentra bajo la protección que le brinda A.D.A. o la Ley Núm. 44, supra, a renunciar a ésta como condición para continuar en su trabajo. Esto *357fue precisamente lo que sucedió en este caso cuando Alicea Batlle firmó la antes mencionada estipulación.
Lo dicho aquí, sin embargo, no significa que el patrono público se vea impedido o no pueda sancionar al empleado por trabajo realizado de manera insatisfactoria. El em-pleado debe ejercer su labor satisfactoriamente aun cuando cualifica para la protección que provee A.D.A. y la Ley Núm. 44, supra. La protección sólo se extiende a actuacio-nes que se derivaron de su problema de uso de drogas y que dieron lugar a que el patrono comenzara a ejercer la política pública de rehabilitación. Esto es, una vez el pa-trono da la oportunidad al empleado de rehabilitarse y éste, de todas maneras, realiza un trabajo insatisfactorio o continúa con su adicción activa a drogas, el patrono no está obligado a darle una nueva oportunidad de rehabil-itación. (26) Puede proceder entonces con la imposición de medidas disciplinarias contra el empleado público salva-guardando, claro está, las garantías el debido procedi-miento de ley.
Del expediente surge con meridiana claridad que Alicea Batlle estaba en un proceso genuino de rehabilitación ini-ciado con la anuencia de su patrono. Al momento de A.S.E.M. movilizar la maquinaria disciplinaria contra Ali-cea Batlle por actuaciones ocurridas antes de éste some-terse voluntariamente a un proceso genuino de rehabilita-ción, el peticionario cualificaba como persona con impedimento bajo la A.D.A. Por consiguiente, la acción dis-ciplinaria de destitución(27) constituía una penalidad por actuaciones que estaban protegidas por A.D.A. y la citada *358Ley Núm. 44. Entendemos que el error señalado se cometió.
V
Alicea Batlle cualificó como persona con impedimento bajo A.D.A. Por consiguiente, sus actos anteriores deriva-dos de su condición de adicto que dieron lugar a la imposi-ción de medidas disciplinarias estaban protegidos. Forzoso es concluir que bajo las circunstancias específicas de este caso, la estipulación de marras resulta inválida.
La estipulación que Alicea Batlle tuvo que firmar, so pena de perder su empleo, daba por ciertas todas las faltas impuestas contra él, pese a que ya había sido sancionado por algunas, que otras eran obviamente inmeritorias, y otras estaban protegidas bajo la A.D.A. y la Ley Núm. 44, supra. Se vio obligado a renunciar a su derecho a cuestio-nar mediante los mecanismos provistos en el Reglamento de Personal de A.S.E.M. la justificación de la acción disci-plinaria, y le tuvo que conceder a A.S.E.M. la facultad de despedirlo sumariamente. Según la estipulación, se dejó en suspenso la acción disciplinaria de destitución basada en eventos protegidos bajo la A.D.A. y la Ley Núm. 44, supra. Resulta ser en contra del orden público, el que un patrono se aproveche de su posición de poder para hacer renunciar al empleado a su derecho de impugnar la justificación de su despido. El resultado inevitable de esta situación es que un empleado optaría por renunciar a su derecho de impug-nar la justificación de su despido antes de perder su sus-tento diario e incurrir en gastos adicionales para llevar su causa de acción contra su patrono. Sería soslayar con un plumazo los adelantos estatutarios para erradicar discrí-menes en el empleo.(28)
*359Por los fundamentos antes expuestos, disentimos de la opinión mayoritaria. Es preocupante el menosprecio mayo-ritario por velar que se cumpla efectivamente con la polí-tica pública de rehabilitación, de interpretar los estatutos, según éstos se ajusten a nuestra particular realidad social y laboral, y, finalmente, dejar inalterada la injusticia inhe-rente que existe en el caso de autos.

 El peticionario estuvo representado por la Asociación de Empleados Geren-ciales de ASEM —específicamente por el Sr. Iván Mercado Quiles— organización sindical de la cual era afiliado.


 En la carta ASEM le advirtió a Alicea Batlle sobre su derecho a apelar esta decisión ante el Comité de Apelaciones del Personal Gerencial, limitado el mismo al hecho de si violó o no los términos de la estipulación.


 Es importante aclarar que una estipulación no implica necesariamente la existencia de una transacción. Para ello, es indispensable que concurran los requisi-tos antes señalados. Véase P.R. Glass Corp. v. Tribunal Superior, 103 D.P.R. 223, 231 (1975).


 Esta norma responde al principio contractual de la voluntad de las partes. Véanse: Ponce Gas Service Corp. v. J.R.T., 104 D.P.R. 698, 702 (1976); Plaza del Rey, Inc. v. Registrador, 133 D.P.R. 188, 192-193 (1993).


 En este sentido, se ha resuelto que para una persona establecer violación al Título II de la Ley ADA — sobre servicios púbbcos— deberá probar, entre otras cosas, que el discrimen fue motivado por la incapacidad de la persona. Tyler v. City of Manhattan, 857 F. Supp. 800, 817 (D. Kan. 1994); Rogers v. Dept. of Health and Environmental Control, 985 F. Supp. 635, 638 (D. S.C. 1997). Igualmente, la Ley Núm. 44 de 2 de julio de 1985 (1 L.P.R.A. see. 501 et seq.) prohíbe que las institucio-nes púbbcas o privadas discriminen en el empleo “contra personas con algún tipo de impedimento físico, mental o sensorial por el mero hecho de tal impedimento”. 1 L.P.R.A. see. 505.


 Tanto la Ley ADA como de lá Ley Núm. 44, supra, persiguen el propósito de proteger a ciertos grupos de personas contra el discrimen por impedimento y no el de *338ofrecerles una ventaja sobre los demás ciudadanos. Véanse 42 U.S.C.A. sec. 12101(b); Ríos v. Cidra Mfg. Oper. of P.R., Inc., 145 D.P.R. 746 (1998).


 Del expediente no surge la fecha exacta de este evento.


 Este dato surge de una certificación de 16 de mayo de 1994 emitida por A.S.E.M. a través de la Sra. Carmen Sosa de Fernández, Oficina de Recursos Humanos.


 La Dra. Flor García diagnosticó “drug abuse”. Del expediente no surge cuáles eran las sustancias sujeto de abuso. El Diagnostic and Statistical Manual of Mental Disorders, 4ta ed., Washington D.C., American Psychiatric Association, 1994, no con-tiene un diagnóstico médico titulado “drug abuse”, pero sí uno bajo el nombre de “substance abuse”, por lo que se considerará “drug abuse” como “substance abuse”.


 Además del conocimiento de Bofill Marini sobre esta situación, en el expe-diente obran unas cartas dirigidas a “quien pueda interesar” por parte de la Admi-nistración de Servicios de Salud Mental y Contra la Adicción (en adelante A.S.S.M.C.A.), en las que informaba sobre las citas para Evaluación Final y Prueba Toxicológica que el peticionario tenía. El 11 de abril de 1994, por medio de certifica-ción dirigida a “quien pueda interesar”, Hogar Crea de Trujillo Pueblo certificó que Alicea Batlle estaba recibiendo tratamiento por su condición de adicto. El 5 de mayo del mismo año, Hogar Crea emitió otra certificación informando que el peticionario ingresó al Hogar Crea el 6 de abril de 1994.


 En cartas suscritas por Hogar Crea respecto al caso del señor Alicea Batlle se hizo referencia a su condición de “adicto”. Como es correspondencia estándar en la que sólo cambian el nombre del paciente (con alguna que otra observación escrita a mano), utilizaremos el diagnóstico hecho por la doctora de la Clínica de Empleados como el correcto. Por consiguiente, la palabra “adicto”, según sea utilizada por docu-mentos dentro del expediente, se considerará como “abuso de sustancias”, al éste ser el diagnóstico médico. “Adicción” y “abuso” no son términos médicamente equivalentes. Véase J.H. Scully, Psychiatry, 3ra ed., Baltimore, Ed. Williams & Wilkins, 1996, págs. 141-142.


 El informe recopilaba faltas tales como no constar su hora de salida en una (1) ocasión, dormir con los pies sobre el escritorio en una (1) ocasión, ausencias sin autorización en tres (3) ocasiones y falta de respeto contra un empleado al decirle: “cuándo nos podíamos ver en la calle para que con la pistola de 9 milímetro me pegues cuatro tiros en la cabeza”.


 Boletín Administrativo Núm. 4635-C de 4 de abril de 1986. Dicha orden expresa que el Departamento de Servicios contra la Adicción (ahora A.S.S.M.C.A. según la Ley Núm. 67 de 7 de agosto de 1993, conocida como Ley de la Administra-ción de Servicios de Salud Mental y contra la Adicción, 3 L.P.R.A. see. 402 eí seq.) está a cargo de fomentar activamente la creación de programas de ayuda ocupacional a los empleados en las instrumentalidades del Gobierno estatal y municipal. Dis-pone, además, que todos los Secretarios del Gobierno, Jefes de Agencia y Corporacio-nes Públicas coordinen con el Departamento para recibir ayuda técnica necesaria para la posible implantación de un Programa de Ayuda Ocupacional.


 “The term ‘illegal use of drugs’ means the use of drugs, the possession or distribution of which is unlawful under the Controlled Substances Act [21 U.S.C.A. sec. 801 et seq.]. Such term does not include the use of a drug taken under supervision by a licensed health care professional, or other uses authorized by the Controlled Substance Act or other provisions of Federal Law.” (Énfasis suplido.) 42 U.S.C.A. sec. 12111(6)(A).


 Estimamos que la exclusión local es más certera, pues el “impedimento” que cualifica bajo los estatutos analizados es la condición rehabilitada o en proceso de estarlo, de adicción o alcoholismo, mas no la posesión o transportación de sustancias, según lo define 42 U.S.C.A. sec. 12111(6)(A). Véase, además, esc. 10.


 Para la definición de “droga narcótica”, véase 24 L.P.R.A. see. 2102(17) ó 21 U.S.C.A. see. 802(17).


 Semejante disposición aparece en el estatuto federal, 21 U.S.C.A. see. 801 et seq., “addict” significa “any individual who habitually uses any narcotic drug so as to endanger the public morals, safety, or welfare, or who is so far addicted to the use of narcotic drugs as to have lost the power of self-control with reference to his addiction”. 21 U.S.C.A. sec. 802(1). La adición de “salud” en la definición local la hace más abarcadora en cuanto a la clasificación de adicto y enfatiza su connotación terapéutica. En otras palabras, reconoce abiertamente que la condición de “adicto” es médica.


 Dicha connotación se refleja en las descripciones de los desórdenes mentales de uso de sustancias. (Véase esc. 18.) Diagnostic and Statistical Manual of Mental Disorders, op. cit, págs. 175-183. El desorden de abuso de sustancias (desorden diagnosticado en Alicea Batlle) refleja unas características recurrentes. íd., pág. 182. La dependencia de sustancias también demuestra un patrón, aunque más sintomático. Id., págs. 176 y 178. H.C. Black, Black’s Law Dictionary, 6ta ed., Minnesota, West Pub. Co., 1990, define la palabra “engage”: “to employ or involve one’s self; to take part in”. La frase “engaged in commerce” se extiende más allá de una actividad local aislada (“rather than an isolated local activity”). De similar manera, la frase “engaged in employment” significa “to be rendering service for employer under terms of employment, and is more than being merely hired to commence work”. (Énfasis suplido.)


 Existe en los estatutos locales la definición de “droga o sustancia controla-da” la cual incluye toda droga o sustancia comprendida en las Clasificaciones I y II del Art. 202 de la Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. see. 2202, conocida como la Ley de Sustancias Controladas de Puerto Rico, excep-tuando el uso de sustancias controladas por prescripción médica u otro uso autori-zado por ley. Art. 4(d) de la Ley Núm. 78 de 14 de agosto de 1997 (3 L.P.R.A. see. 2501(d)). Estimamos, por ende, que toda droga dentro de las clasificaciones antes mencionadas que no se usen por prescripción médica o por uso autorizado por ley es ilegal.


 «(i) has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs, or has otherwise been rehabilitated successfully and is no longer engaging in such use; (2) is participating in a supervised rehabilitation program and is no longer engaging in such use; or (3) is erroneously regarded as engaging in such use, but is not engaging in such use.” 42 U.S.C.A. sec. 12114(b).


 El proceso genuino de rehabilitación se puede clasificar como tal de múlti-ples maneras, entre éstas: (1) asistencia regular al programa; (2) seguimiento o do-cumentación médica; (3) abstinencia de uso de drogas ilegales durante el programa; (4) credibilidad médica del programa supervisado; (5) actitud del individuo que ale-gue cualificar.


 Es menester puntualizar que una cosa es la cualificación de una persona al amparo de la A.D.A. y otra diferente es la protección que A.D.A. y la Ley Núm. 44, supra, ofrecen una vez el empleado cualifica como persona con impedimentos.


 La doctrina médica denomina el uso de sustancias como substance-use disorders. Estos desórdenes se dividen en dos (2): (1) dependencia de sustancias {substance dependence), y (2) abuso de sustancias {substance abuse).
La persona que padece de abuso de sustancia puede demostrar intoxicación u otros síntomas relacionados con sustancias al desempeñar sus obligaciones en el tra-bajo, escuela u hogar. Pueden haber ausencias repetidas o trabajo poco satisfactorio debido a la resaca (hangover).
Por otro lado, las personas que padecen de dependencia de sustancia manifies-tan comportamientos más severos. Véase Diagniostic and Statistical Manual of Mental Disorders, op. cit., págs. 176-183.


 Véase, en particular, Pinero v. A.A.A., 146 D.P.R. 890 (1998).


 La Sec. 16 del Art. II de la Carta de Derechos de la Constitución del Estado Libre Asociado dispone, en lo pertinente, que “[s]e reconoce el derecho de todo tra-bajador ... a protección contra riesgos para su salud o integridad personal en su trabajo o empleo”. (Énfasis suplido.) L.P.R.A., Tomo 1, ed. 1999, pág. 352. “El propó-sito fundamental de esta sección es el [de] proteger la salud, la seguridad y la vida de la gran masa trabajadora” en Puerto Rico. (Énfasis suplido.) Municipio de Guaynabo v. Tribunal Superior, 97 D.P.R. 545, 549 (1969).


 Sobre la clara política púbbca de rehabilitación en Puerto Rico, véanse: Rivera v. Supte. Policía de P.R., 146 D.P.R. 247 (1998); In re Gómez Morales, 146 D.P.R. 837 (1998); Pueblo v. Moreu Merced, 130 D.P.R. 702, 709-710 (1992); Pueblo v. Tribunal, 104 D.P.R. 650, 653 (1976).
*352De modo ilustrativo, el modelo de la Ley de Drogas en los estados expuso en un informe la importancia de crear un programa “to allow public employees who abuse alcohol and other drugs an opportunity to identify their problems and be referred to treatment without the loss of employment”. (Enfasis suplido.) President’s Commission on Model State Drug Laws, Drug Free Families, Schools and Workplaces, December 1993, pág. 269.


 “Habilitación” es el procedimiento para declarar elegible para ocupar un cargo o puesto público a una persona que de otra forma sería inelegible. Opinión del Secretario de Justicia Núm. 29 de 1989.


 Aquí interpretamos el alcance de la Orden Ejecutiva de 9 de octubre de 1986, Boletín Administrativo Núm. 4784, y si ésta estaba en conflicto con el pro-grama establecido por la Administración de Instituciones Juveniles.


 Estos casos, se refieren a empleados públicos que dieron resultado positivo en la prueba que detecta el uso de sustancias controladas. Estimamos que en el caso de autos se aplica con más vehemencia la política pública rehabilitadora ya que el peticionario expresó su problema de adicción voluntariamente y estaba dispuesto a someterse a un programa de rehabilitación. Esta es una actitud que se debe fomen-tar si se va a combatir de manera realista el problema de la adicción a sustancias controladas que confronta nuestra sociedad en general y la fuerza laboral en particular.


 Para ilustrar la necesidad de vigorizar la política pública de rehabilitación, mostraremos los datos estadísticos de A.S.S.M.C.A. para 1998-1999 en la cede de evaluación y detoxification: la tasa de retención fue 76.2%, la tasa que finalizó tra-tamiento fue 63%; el 18.4% constituían reingresos; el 53.4% eran de veinticinco (25) a cuarenta y cuatro (44) años de edad; el 34.69% de la cede de evaluación son de jomada completa y el 57.68% están desempleados; el 14.34% de la cede de detoxification son de jomada completa y el 51.11% están desempleados; el 27.4% ingresaron voluntariamente a la cede de evaluación y el 80.3% a la cede de detoxification; el 72.5% ingresaron a la cede de evaluación por presión legal y el 19.7% a la cede de detoxification.


 La Comisión es una organización sin fines de lucro que se dedica al análisis de los estudios realizados sobre este tema. Esta fue constituida hace diez (10) años y la dirigen los Dres. José Álvarez de Choudéns y Salvador Santiago Negrón. Este informe en particular se hizo para enero de 2000.


 En cuanto a la “labor satisfactoria”, si el empleado está trabajando mientras participa en el programa de rehabilitación, sólo debe exigírsele la labor que razona-blemente pueda hacer alguien en su condición, es decir, satisfactoria para alguien en proceso genuino de rehabilitación.


 Nos referimos tanto a la destitución dejada en suspenso como a la destitu-ción basada en la estipulación. La estipulación partía de la premisa que la destitu-ción suspendida era válida.


 En Callicote v. Carlucci, 49 F.E.P. Cases 430, 432 (1988), el Tribunal de Distrito del Distrito de Columbia determinó que era contrario a la política pública el que una empleada firmara un “last chance agreement” renunciando a su derecho de *359impugnar la justificación de su despido, cuando, al firmarlo, era prácticamente im-posible cumplir con los términos de la estipulación.